Citation Nr: 1013968	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1952.  He served in combat in Korea and was awarded 
the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that granted 
service connection for hearing loss and assigned a 
noncompensable rating effective from March 9, 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From March 9, 2007 until July 14, 2008 the Veteran's 
bilateral hearing loss disability was manifested by no worse 
than a Level II hearing loss in each ear.

2.  From July 14, 2008 until December 10, 2008 the Veteran's 
bilateral hearing loss disability was manifested by a Level 
IV hearing loss in the right ear and a Level V hearing loss 
in the left ear.

3.  Beginning on December 10, 2008 the Veteran's bilateral 
hearing loss disability has been manifested by a Level III 
hearing loss in the right ear and Level II hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not more, for 
the Veteran's bilateral hearing loss disability were met from 
July 14, 2008 until December 10, 2008 but not before or 
after.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the required notice, to include notice 
concerning the effective-date element of the claim, in a 
letter mailed in April 2007, prior to the initial 
adjudication of the claim, and in the October 2006 Statement 
of the Case.  

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that VA outpatient records were 
obtained, and the Veteran was afforded several VA 
examinations in response to his claim, the most recent in 
December 2008.  The Veteran has not asserted that his 
disability has become significantly more severe since the 
last examination.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the December 2008 VA examination 
report, the examiner noted the Veteran has the greatest 
difficulty is when listening to women in social situations 
and the effect on his daily activities is to make him miss 
out on what is  happening.  Thus, it is established that the 
VA examiner did consider the functional effects caused by the 
hearing disability.  The Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability ratings for hearing loss disability are derived 
from mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based upon average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on puretone threshold average.  Table 
VIa is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate due to language 
difficulties, inconsistent speech discrimination scores, etc.  
or when indicated under the provisions of § 4.86.   38 C.F.R. 
§ 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz and divided by four.  This average is used in all 
cases (including those of § 4.86) to determine a Roman 
numeral designation from Tables VI and VIa.  38 C.F.R. 
§ 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  The horizontal rows represent the ear having better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and the column intersect. 38 C.F.R. 
§ 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows.

(a)  When the puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; the numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.

An appeal from the original assignment of a disability rating 
requires review of the entire time period involved, and 
contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Analysis
 
The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran's overall level 
of impairment is hearing loss disability is consistent with a 
compensable rating from July 14, 2008 until December 10, 
2008, but only during that time period.  

The Veteran had a VA audiological evaluation in February 
2007, during which he stated his hearing acuity had declined 
since his last evaluation in May 2004.  He denied recent 
otologic disease, ear pain or vertigo.  The audiologist 
reprogrammed the Veteran's hearing aids, increasing gain, and 
the Veteran said he could hear better, even with a loud fan 
in the room.  The Veteran's puretone thresholds in decibels 
(db) for the four frequencies used in VA evaluations were as 
follows:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25  
45  
60  
70
50
LEFT
N/A
25  
60  
60  
70  
56

Speech recognition scores were 84 percent right ear and 88 
percent left ear.  The audiologist diagnosed mild-to-severe 
sloping sensorineural hearing loss (SNHL) in the both ears 
beginning at 1500 Hertz with good discrimination ability.  

Applying the values above to Table VI results in a Level II 
Roman numeral designation in each ear.  Application of two 
Roman numeral Level II designations to Table VII results in a 
noncompensable rating.  The Board readings reported in the 
evaluation do not meet the requirements for evaluation as an 
exceptional pattern of impairment.

The veteran had a VA audiological evaluation in April 2007 in 
which he reported his situation of greatest difficulty was 
hearing normal conversation with background noise.  His 
puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35  
60  
65  
75
59
LEFT
N/A
30  
65  
65  
80  
60

Speech recognition scores were 94 percent right ear and 96 
percent left ear.  The audiologist diagnosed bilateral mild-
to-severe SNHL.

Applying the values above to Table VI results in a Level II 
Roman numeral designation in each ear.  As noted above, 
application of two Roman numeral Level II designations to 
Table VII results in a noncompensable rating.  The readings 
reported in this evaluation do not meet the requirements for 
evaluation as an exceptional pattern of impairment.

The Veteran's Notice of Disagreement (NOD), filed in June 
2007, asserts entitlement to a higher rating because he is 
unable to hear women's voices and has difficulty hearing if 
more than one person is talking.  Not only does the Veteran 
miss some of what is being said, but people think he is 
"stupid" because of his responses or lack of response based 
on misunderstanding or not hearing what is said.

The Veteran had a VA audiological evaluation in July 14, 2008 
in which he stated he felt his hearing loss had worsened.  
The audiologist noted the Veteran's hearing aids were weak 
and intermittent.  The Veteran's puretone thresholds were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35  
60  
60  
75
58
LEFT
N/A
30  
65  
60  
70  
57

Speech recognition scores were 76 percent right ear and 72 
percent left ear.  The audiologist diagnosed mild-to-severe 
sloping SNHL in the both ears with fair speech 
discrimination.  

Applying the values above to Table VI results in a Level IV 
Roman numeral designation in the right ear and a Level V 
designation in the left ear.  Application of a Level IV and a 
Level V to Table VII results in a rating of 10 percent.  The 
readings reported in this evaluation do not meet the 
requirements for evaluation as an exceptional pattern of 
impairment.

The Veteran presented to the VA audiology clinic in August 
2008 and received new hearing aids.

The Veteran's substantive appeal, filed in October 2008, 
asserts entitlement to higher disability because he now lived 
alone and could not hear such noises as the telephone, 
especially when in bed or in the shower.  He felt himself to 
be in danger because if the house were on fire he would not 
hear someone trying to warn him.

The Veteran had a VA audiological evaluation on December 10, 
2008, during which his chief complaint was when listening to 
women in social gatherings; the effect on social activities 
was to miss out on what was happening.  His puretone 
thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35  
65  
65  
75
60
LEFT
N/A
30  
65  
65  
75  
59

Speech recognition scores were 88 percent right ear and 92 
percent left ear.  The audiologist diagnosed mild-sloping-to-
severe SNHL in the both ears.

Applying the values above to Table VI results in a Level III 
Roman numeral designation in the right ear and a Level II 
designation in the left ear.  Application of a Level III and 
a Level II to Table VII results in a noncompensable rating.  
The readings do not meet the requirements for evaluation as 
an exceptional pattern of impairment.

The Veteran submitted a VA Form 4138 (Statement in Support of 
Claim) in March 2009 asserting the VA rating schedule for 
hearing loss did not adequately address the impairment on 
activities of daily life due to his hearing loss.  He 
complained of difficulty when his hearing aid batteries ran 
low, when multiple persons were speaking at once, and when 
there was background noise.  He enclosed a document from the 
U.S. Equal Employment Opportunity Commission (EEOC) titled 
Questions and Answers about Deafness and Hearing Impairments 
in the Workplace and the Americans with Disabilities Act and 
a document from the Better Hearing Institute titled Hearing 
Solutions - Legal Rights of Individuals with Hearing Loss.

In April 2009 the Veteran submitted a letter describing 
acoustic trauma due to combat in Korea.  He also complained 
that VA audiological testing in a soundproof booth is 
unrealistic in showing real-life hearing impairment.  He 
stated his hearing loss causes psychological stress because 
he does not want to appear unintelligent because he cannot 
follow conversations, which makes him introverted in social 
situations.  He also reiterated that his hearing loss is a 
safety issue because he cannot hear such sounds as smoke 
alarm, cell phone, doorbell or knock on door.  He enclosed a 
story in USA Today titled "Soldier's story illustrates risks 
of hearing loss in war" and a publication by Miracle Ear 
titled About Hearing Loss.  He also sent a pamphlet from the 
Institute of Medicine of the National Academies titled Noise 
and Military Service. 

Later in April 2009 the Veteran submitted a letter 
duplicative of his earlier letter but enclosing an article in 
Army Times titled "1 in 4 soldiers at war have hearing 
loss" and photos of himself in Korea with various weapons.

On review of the evidence above, the Board finds the Veteran 
is entitled to a rating of 10 percent effective from July 14, 
2008, the date of the VA audiological evaluation showing the 
schedular criteria for that rating were met.  The RO's 
adjudications have disregarded that evaluation because it was 
apparently due to weak hearing aids, which were replaced in 
August 2008.  However, the Board notes that VA audiological 
evaluations must be performed without hearing aids; see 
38 C.F.R. § 4.85(a).  Because the evaluation documents 
entitlement to the higher rating, the Board finds the rating 
must be assigned.

An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.  Accordingly, an effective 
date prior to July 14, 2008 cannot be assigned.

However, the Board finds that the Veteran's hearing loss 
again became noncompensable on December 10, 2008, which was 
the date of the VA evaluation showing his hearing impairment 
no longer met the rating criteria for the 10 percent 
evaluation.  The Board notes that this action is not a 
reduction in rating, but rather a "staged rating" for which 
the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(a), 
relating to reduction of VA disability benefits, do not 
apply.  Fenderson, 12 Vet. App. at 126.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran in the form of his correspondence to VA and the 
various articles he has enclosed therewith.

The Veteran essentially asserts that he should be entitled to 
a higher evaluation because he feels the rating criteria do 
not adequately address the social impairment and emotional 
distress caused by his hearing loss.  However, in 
establishing a disability rating the Board is primarily 
guided by the rating schedule; see Lendenmann, supra.  
Additionally, the Court has held that VA's audiometric 
testing methods are valid.  See Martinak, 21 Vet. App. at 
453-54. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required any hospitalizations for the disability and that 
the manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation. There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In this case the Veteran has not asserted, and 
the evidence of record does not show, that he is unemployable 
due to his hearing loss disability.  Accordingly, Rice is not 
applicable.

Overall, the criteria for a rating of 10 percent, but not 
more, for the Veteran's bilateral hearing loss disability 
were met from July 14, 2008 to December 10, 2008 but not 
before or after.  This determination represents a grant for 
the period from July 14, 2008 until December 10, 2008 and a 
denial for the prior and following periods.  38 C.F.R. 
§§ 4.3, 4.7.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied for the period from March 9, 2007 until July 14, 
2008.

A 10 percent evaluation for bilateral hearing loss is 
assigned for the period from July 14, 2008 until December 10, 
2008, subject to the laws and regulations governing the 
payment of monetary benefits.

A compensable evaluation for bilateral hearing loss is denied 
for the period beginning on December 10, 2008.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


